                                        Danielle M. Ryman
                                        DRyman@perkinscoie.com
                                        PERKINS COIE LLP
                                        1029 West Third Avenue, Suite 300
                                        Anchorage, AK 99501-1981
                                        Telephone: 907.279.8561
                                        Facsimile: 907.276.3108
                                        Attorneys for Defendants
                                        UNIVERSITY OF ALASKA BOARD OF
                                        REGENTS AND UNIVERSITY OF
                                        ALASKA SYSTEM
                                                             IN THE UNITED STATES DISTRICT COURT
                                                                   FOR THE DISTRICT OF ALASKA

                                        THERESA DUTCHUK, ANNALISA
                                        HEPPNER, LIZ ORTIZ, JOANNA WELLS,
                                        NORMA JOHNSON, AND JANE DOE VI,
                                                              Plaintiffs,
                                                 v.
                                        DAVID YESNER, UNIVERSITY OF                          Case No. 3:19-cv-00136-HRH
                                        ALASKA BOARD OF REGENTS AND
                                        UNIVERSITY OF ALASKA SYSTEM,
                                                              Defendants.

                                                DEFENDANTS’ UNIVERSITY OF ALASKA BOARD OF REGENTS
                                                 AND UNIVERSITY OF ALASKA SYSTEM PARTIAL MOTION
                                                     TO DISMISS AND SUPPORTING MEMORANDUM

                                                 Plaintiffs brought this lawsuit against the University of Alaska Board of Regents
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300




                                        and University of Alaska System (collectively, the “University”) and David Yesner, a
     Anchorage, AK 99501-1981




                                        former professor at the University, alleging that Yesner sexually harassed and assaulted
         PERKINS COIE LLP




                                        DEFENDANTS’ UNIVERSITY OF ALASKA BOARD OF REGENTS
                                        AND UNIVERSITY OF ALASKA SYSTEM PARTIAL MOTION TO
                                        DISMISS AND SUPPORTING MEMORANDUM                                                 -1-
                                        Doe, et al. v. Yesner, et al.
                                        Case No. 3:19-cv-00136-HRH
                                        146697352.1
                                          Case 3:19-cv-00136-HRH Document 54 Filed 12/20/19 Page 1 of 8
                                        them. Per the Court’s Order at Docket 32, the only claims that remain against the

                                        Defendants University of Alaska Board of Regents and University of Alaska System

                                        are claims asserted under Title IX of the Education Amendments of 1972, 20 U.S.C. §§

                                        1681-1688 (Title IX).

                                                 The University moves under Federal Rule of Civil Procedure 12(b)(6) to dismiss

                                        claims I, II, and III as pertain to Theresa Dutchuk, Joanna Wells, Norma Johnson, and

                                        Jane Doe VI (collectively, Motion-Plaintiffs), which Plaintiffs bring under Title IX for

                                        failure to state a claim upon which relief can be granted. These claims should be

                                        dismissed against the University because they are time barred by the applicable two-

                                        year statute of limitations.

                                        I.       FACTS

                                                 David Yesner was a faculty member of the University. First Amended

                                        Complaint (FAC) ¶ 9. 1 Motion-Plaintiffs were all students at the University who

                                        interacted with Yesner in his faculty capacity at various points between 1989 and 2017.

                                        Id. ¶¶ 37-38, 59-60, 94-96, 100-101, 119, 127. Plaintiffs allege experiencing specific

                                        acts of harassment, retaliation, and assault perpetrated by Yesner. See id. ¶¶ 37-159.
907.279.8561 / Facsimile 907.276.3108




                                                 Plaintiff Dutchuk reported her accusations of harassment and subsequent
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        1
                                         The University treats the allegations in the complaint as true for the purpose of this
         PERKINS COIE LLP




                                        motion only. See Pareto v. F.D.I.C., 139 F.3d 696, 699 (9th Cir. 1998).


                                        DEFENDANTS’ UNIVERSITY OF ALASKA BOARD OF REGENTS
                                        AND UNIVERSITY OF ALASKA SYSTEM PARTIAL MOTION TO
                                        DISMISS AND SUPPORTING MEMORANDUM                                                 -2-
                                        Doe, et al. v. Yesner, et al.
                                        Case No. 3:19-cv-00136-HRH
                                        146697352.1
                                             Case 3:19-cv-00136-HRH Document 54 Filed 12/20/19 Page 2 of 8
                                        retaliation to the University in 2016. FAC ¶ 17. Plaintiff Wells alleges that she

                                        complained to members of the University’s Graduate Committee of harassment she

                                        experienced between 2013 and 2016. FAC ¶¶ 20, 100-113. Plaintiff Johnson’s claims

                                        arise from allegations of “concerns she voiced” about an incident that occurred at an

                                        event in 2014. FAC ¶ 122. Plaintiff Doe VI claims that one of her colleagues reported

                                        the sexual assault she allegedly experienced in 1992 to the then Chair of the

                                        University’s Anthropology Department. FAC ¶¶ 22, 140-142. The Motion-Plaintiffs do

                                        not allege that any misconduct supporting their claims occurred after the noted dates.

                                                 On May 14, 2019, Plaintiffs filed this lawsuit. The following claims are asserted

                                        against the University directly: (1) deliberate indifference to alleged sexual harassment

                                        in violation of Title IX; (2) deliberate indifference to a hostile education environment in

                                        violation of Title IX; and (3) retaliation in violation of Title IX.

                                        II.      ARGUMENT

                                                 Rule 12(b)(6) tests the sufficiency of the Plaintiffs’ claims. See Chavez v. United

                                        States, 683 F.3d 1102, 1108 (9th Cir. 2012). Under 12(b)(6), dismissal is appropriate in

                                        “the absence of sufficient facts alleged under a cognizable legal theory.” Balistreri v.
907.279.8561 / Facsimile 907.276.3108




                                        Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                                 To be cognizable, the Motion-Plaintiffs’ Title IX claims against the University
         PERKINS COIE LLP




                                        DEFENDANTS’ UNIVERSITY OF ALASKA BOARD OF REGENTS
                                        AND UNIVERSITY OF ALASKA SYSTEM PARTIAL MOTION TO
                                        DISMISS AND SUPPORTING MEMORANDUM                                                   -3-
                                        Doe, et al. v. Yesner, et al.
                                        Case No. 3:19-cv-00136-HRH
                                        146697352.1
                                          Case 3:19-cv-00136-HRH Document 54 Filed 12/20/19 Page 3 of 8
                                        must be based on alleged violations that occurred within the applicable statute of

                                        limitations. Federal courts apply the relevant state’s statute of limitations for personal

                                        injury actions to claims arising under Title IX. Stanley v. Trustees of California State

                                        Univ., 433 F.3d 1129, 1136 (9th Cir. 2006). Alaska’s statute of limitations for personal

                                        injury claims is two years. AS 09.10.070. Plaintiffs filed suit on May 14, 2019; any

                                        alleged violations of Title IX by the University must have occurred after May 14, 2017

                                        for the claims to be timely. Motion-Plaintiffs do not allege conduct occurring within

                                        the applicable statute of limitations, and their Title IX claims should be dismissed.

                                                 A.    Motion-Plaintiffs’ claims should be dismissed against the University
                                                       because they are time barred.

                                                 To be liable under Title IX, the University had to have actual notice of the

                                        Motion-Plaintiffs’ underlying allegations of harassment and retaliation.2 Samuelson v.

                                        Oregon State Univ., 162 F. Supp. 3d 1123, 1130 (D. Or. 2016), aff'd, 725 F. App'x 598

                                        (9th Cir. 2018). The limitations period for Title IX claims begins “when a plaintiff

                                        knows or has reason to know of the” alleged violations. Stanley, 433 F.3d at 1136

                                        (quoting Hoesterey v. City of Cathedral City, 945 F.2d 317, 319 (9th Cir. 1991)). The

                                        2
                                          The University also had to “have ‘authority to institute corrective measures’” to be
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300




                                        liable, Samuelson v. Oregon State Univ., 162 F. Supp. 3d 1123, 1130 (D. Or. 2016),
                                        aff'd, 725 F. App'x 598 (9th Cir. 2018) (quoting Gebser v. Lago Vista Indep. Sch. Dist.,
     Anchorage, AK 99501-1981




                                        524 U.S. 274, 276 (1998)), but this element is inconsequential to the determination of
         PERKINS COIE LLP




                                        when the claims accrued for statute of limitations purposes in this case.


                                        DEFENDANTS’ UNIVERSITY OF ALASKA BOARD OF REGENTS
                                        AND UNIVERSITY OF ALASKA SYSTEM PARTIAL MOTION TO
                                        DISMISS AND SUPPORTING MEMORANDUM                                                  -4-
                                        Doe, et al. v. Yesner, et al.
                                        Case No. 3:19-cv-00136-HRH
                                        146697352.1
                                            Case 3:19-cv-00136-HRH Document 54 Filed 12/20/19 Page 4 of 8
                                        statute of limitations for the Title IX claims began to run for each Motion-Plaintiff

                                        when they individually knew or had reason to know that the University was aware of

                                        their respective allegations of harassment or retaliation against Yesner.

                                                 The statute of limitations started for each Motion-Plaintiff prior to May 14, 2017.

                                        Plaintiff Dutchuk reported her accusations of harassment and subsequent retaliation to

                                        the University in 2016. FAC ¶ 17. Plaintiff Wells alleges that she complained to

                                        members of the University’s Graduate Committee of harassment she experienced

                                        between 2013 and 2016. FAC ¶¶ 20, 100-113. Plaintiff Johnson’s claims arise from

                                        allegations of “concerns she voiced” about an incident that occurred at an event in 2014.

                                        FAC ¶ 122. Plaintiff Doe IV claims that one of her colleagues reported the sexual

                                        assault she allegedly experienced in 1992 to the then Chair of the University’s

                                        Anthropology Department. FAC ¶¶ 22, 140-142.

                                                 To prevail in their deliberate indifference theory, the Motion-Plaintiffs must at a

                                        minimum show that the alleged conduct caused them to undergo harassment or make

                                        them liable or vulnerable to it. Davis v. Monroe Cty. Bd of Educ., 526 U.S. 629, 645

                                        (1999). The Motion-Plaintiffs, however, have not alleged that the University caused
907.279.8561 / Facsimile 907.276.3108




                                        them to undergo, or be vulnerable to any harassment during the limitations period (after
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981




                                        May 14, 2017.        The Motion-Plaintiffs’ allegations of harassment and retaliation
         PERKINS COIE LLP




                                        DEFENDANTS’ UNIVERSITY OF ALASKA BOARD OF REGENTS
                                        AND UNIVERSITY OF ALASKA SYSTEM PARTIAL MOTION TO
                                        DISMISS AND SUPPORTING MEMORANDUM                                                   -5-
                                        Doe, et al. v. Yesner, et al.
                                        Case No. 3:19-cv-00136-HRH
                                        146697352.1
                                          Case 3:19-cv-00136-HRH Document 54 Filed 12/20/19 Page 5 of 8
                                        occurred prior to May 14, 2017, and the statute of limitations has thus expired on their

                                        claims.

                                                 B.     Motion-Plaintiffs’ claims are not saved by the continuing violations
                                                        doctrine.

                                                 In Title IX cases, the continuing violations doctrine applies only to hostile

                                        educational environment claims, not to claims based on discrete acts. See Stanley, 433

                                        F.3d at 1136. The doctrine permits a court to consider allegations of otherwise untimely

                                        acts to determine if a plaintiff has stated a hostile educational environment claim. Id. at

                                        1137. However, the doctrine will not save a hostile environment claim unless the

                                        plaintiff has also experienced additional discrete acts or was rendered vulnerable to the

                                        hostile environment within the limitations period. Id.

                                                 Counts I and III cannot be saved by the continuing violations doctrine because

                                        they are based on untimely discrete acts. Motion-Plaintiffs fail to allege any specific

                                        discrete acts of harassment or retaliation that occurred within the statute of limitations

                                        (i.e. after May 14, 2017). See FAC ¶¶ 37-58, 100-159. Counts I and III are time barred.

                                                 In addition, Count II cannot be saved because Motion-Plaintiffs fail to allege that

                                        they were rendered vulnerable to the purported hostile environment within the relevant
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300




                                        statutory limitations period. Instead, Plaintiffs collectively assert the University “failed
     Anchorage, AK 99501-1981
         PERKINS COIE LLP




                                        to institute any accommodations for Plaintiff’s safety,” FAC ¶ 187, and that the


                                        DEFENDANTS’ UNIVERSITY OF ALASKA BOARD OF REGENTS
                                        AND UNIVERSITY OF ALASKA SYSTEM PARTIAL MOTION TO
                                        DISMISS AND SUPPORTING MEMORANDUM                                                   -6-
                                        Doe, et al. v. Yesner, et al.
                                        Case No. 3:19-cv-00136-HRH
                                        146697352.1
                                          Case 3:19-cv-00136-HRH Document 54 Filed 12/20/19 Page 6 of 8
                                        University “had opportunity after opportunity to do the right thing,” FAC ¶ 35. A

                                        similar argument was rejected in Stanley. 433 F.3d at 1137 (noting that the argument

                                        “conflates [a plaintiff’s] desired remedy with violation of Title IX in a manner that

                                        effectively vitiates the statute of limitations”). There, the court held that the continuing

                                        violations doctrine cannot save a hostile environment claim unless the plaintiff

                                        establishes that they were present in the hostile environment within the relevant

                                        statutory period. Stanley, 433 F.3d at 1137. Individually, none of the Motion-Plaintiffs’

                                        specific allegations establish that any of them were present in the purported hostile

                                        environment at any point after May 14, 2017. See FAC ¶¶ 37-58, 100-159. Therefore,

                                        Count II is also time barred.

                                        III.     CONCLUSION

                                                 As to Counts I, II, and III, Plaintiffs Dutchuk, Wells, Johnson, and Doe VI all

                                        raise claims against the University that are barred by the relevant statute of limitations

                                        and should be dismissed.
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981
         PERKINS COIE LLP




                                        DEFENDANTS’ UNIVERSITY OF ALASKA BOARD OF REGENTS
                                        AND UNIVERSITY OF ALASKA SYSTEM PARTIAL MOTION TO
                                        DISMISS AND SUPPORTING MEMORANDUM                                                   -7-
                                        Doe, et al. v. Yesner, et al.
                                        Case No. 3:19-cv-00136-HRH
                                        146697352.1
                                          Case 3:19-cv-00136-HRH Document 54 Filed 12/20/19 Page 7 of 8
                                                 DATED: December 20, 2019.

                                                                             PERKINS COIE LLP

                                                                             s/Danielle M. Ryman
                                                                             Danielle M. Ryman, Alaska Bar No. 9911071
                                                                             PERKINS COIE LLP
                                                                             1029 West Third Avenue, Suite 300
                                                                             Anchorage, AK 99501-1981
                                                                             Telephone: 907.279.8561
                                                                             Facsimile: 907.276.3108
                                                                             Attorneys for Defendants
                                                                             UNIVERSITY OF ALASKA BOARD OF
                                                                             REGENTS AND UNIVERSITY OF ALASKA
                                                                             SYSTEM
                                                                  CERTIFICATE OF SERVICE
                                        I hereby certify that on December 20, 2019 I filed a true and correct copy of the
                                        foregoing document with the Clerk of the Court for the United States District Court –
                                        District of Alaska by using the CM/ECF system. Participants in Case No. 3:19-cv-
                                        00136-HRH who are registered CM/ECF users will be served by the CM/ECF system.

                                        s/ Danielle M. Ryman
907.279.8561 / Facsimile 907.276.3108
 1029 West Third Avenue, Suite 300
     Anchorage, AK 99501-1981
         PERKINS COIE LLP




                                        DEFENDANTS’ UNIVERSITY OF ALASKA BOARD OF REGENTS
                                        AND UNIVERSITY OF ALASKA SYSTEM PARTIAL MOTION TO
                                        DISMISS AND SUPPORTING MEMORANDUM                                            -8-
                                        Doe, et al. v. Yesner, et al.
                                        Case No. 3:19-cv-00136-HRH
                                        146697352.1
                                          Case 3:19-cv-00136-HRH Document 54 Filed 12/20/19 Page 8 of 8
